DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to filling of the Application dated November 30, 2020. Claims 1-20 are pending.  

 Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-5,8-12,15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuoka (2011/0115011).
Re-claim 1, Masuoka teaches (at Figs 40-41, paragraphs 321-335; Figs 1-2, para 257-263) a semiconductor device, comprising: a vertical semiconductor structure including a source (e.g. 410,420 in Figs 40-41; para 322,328) on a substrate 100 (Fig 40-41), a channel (Figs 40-41 at 1020,1030) on the source, and a drain (e.g. 520,530 in Figs 40-41; para 322-328) on the source; and a gate dielectric layer (330 in Figs 40-41, para 327) wrapping around the channel; and a gate electrode layer (220 in Figs 40-41, para 327; 310 in Fig 2, para 259) disposed on the gate dielectric layer, wherein a part of the drain (e.g. 520,530 in Figs 40-41; para 322-328) has a width wider than a width of the channel (as shown in Figs 40-41).  Re-claim 2, wherein the gate dielectric layer (220 in Figs 40-41, para 327; 310 in Fig 2, para 259) in made of high-k dielectric material (para 259).  Re-claim 3, further comprising a silicide layer (610,620 in Figs 40-41; para 322,328) disposed on the substrate.  Re-claim 4, wherein the silicide layer (610,620 in Figs 40-41; para 322,328) is in contact with the source (410,420 in Figs 40-41; para 322,328). Re-claim 5, further comprising a first dielectric layer (para 334, insulation 910 formed on the silicide layer 610,620 in Figs 40-41; para 334) disposed on the silicide layer (610,620 in Figs 40-41; para 322,328).  Re-claim  8, wherein the width of the part of the drain (e.g. 520,530 in Figs 40-41; para 322-328) is wider than a width of the source (e.g. 410,420 in Figs 40-41; para 322,328).
Re-claim 9, Masuoka teaches (at Figs 40-41, paragraphs 321-335; Figs 1-2, para 257-263) a semiconductor device, comprising: a vertical semiconductor structure including a source (e.g. 410,420 in Figs 40-41; para 322,328) on a substrate 100 (Fig 40-41), a channel (Figs 40-41 at 1020,1030) on the source and a drain (e.g. 520,530 in Figs 40-41; para 322-328) on the source; and a gate dielectric layer (330 in Figs 40-41, para 327) wrapping around the channel; and a gate electrode layer (220 in Figs 40-41, para 327; 310 in Fig 2, para 259) disposed on the gate dielectric layer, wherein a part of the drain (e.g. 520,530 in Figs 40-41; para 322-328) gradually decreases in width toward the channel (as shown in Figs 40-41).  Re-claim 10, further comprising a silicide layer (610,620 in Figs 40-41; para 322,328) disposed on the substrate.  Re-claim 11, wherein the silicide layer (610,620 in Figs 40-41; para 322,328) is in contact with the source (410,420 in Figs 40-41; para 322,328). Re-claim 12, further comprising a first dielectric layer (para 334, insulation 910 formed on the silicide layer 610,620 in Figs 40-41; para 334) disposed on the silicide layer (610,620 in Figs 40-41; para 322,328).  Re-claim  15, wherein the width of the part of the drain (e.g. 520,530 in Figs 40-41; para 322-328) is wider than a width of the source (e.g. 410,420 in Figs 40-41; para 322,328).
Re-claim 16, Masuoka teaches (at Figs 40-41, paragraphs 321-335; Figs 1-2, para 257-263) a semiconductor device, comprising: a first vertical semiconductor structure including a source (e.g. 410 in Figs 40-41; para 322,328) on a substrate 100 (Fig 40-41), a channel (Figs 40-41 at 1020) on the source and a drain (e.g. 520 in Figs 40-41; para 322-328) on the source; and a first gate dielectric layer (320 in Figs 40-41, para 327) wrapping around the channel of the first vertical semiconductor structure; and a first gate electrode layer (220 in Figs 40-41, para 327; 310 in Fig 2, para 259) disposed on the first gate dielectric layer, wherein a width of a top of the drain (e.g. 520,530 in Figs 40-41; para 322-328) of the first vertical semiconductor structure is wider than a width of a bottom of the drain (as shown in Figs 40-41) of the first vertical semiconductor structure.  Re-claim 17, further comprising a second vertical semiconductor structure including a source (e.g. 420 in Figs 40-41; para 322,328) on the substrate, a channel (Figs 40-41 at 1030) on the source and a drain (e.g. 530 in Figs 40-41; para 322-328) on the source; and a second gate dielectric layer (330 in Figs 40-41, para 327) wrapping around the channel of the second vertical semiconductor structure; and a second gate electrode layer (other 220 in Figs 40-41, para 327; 310 in Fig 2, para 259) disposed on the second gate dielectric layer, wherein a width of a top of the drain (e.g. 530 in Figs 40-41; para 322-328) of the second vertical semiconductor structure is wider than a width of a bottom of the drain (e.g. 530 in Figs 40-41; para 322-328) of the second vertical semiconductor structure (as shown in Figs 40-41), the first vertical semiconductor, the first gate dielectric layer and the first gate electrode layer constitute a first field effect transistor (FET), and the second vertical semiconductor, the first gate dielectric layer and the second gate electrode layer constitute a second FET having a different conductivity type than the first FET (para 256 and as shown in Figs 40-41 for NMOS and PMOS; paragraphs 321-335).  Re-claim 18, further comprising a trench isolation (Figs 40-41, para 334 separation insulation film 910 located at the middle and extending to N well 810, and adjacent to the silicide layer 610, para 322-328) formed in the substrate between the first FET and the second FET.
  Re-claim 19, further comprising: a first silicide layer (610 in Figs 40-41; para 322,328) disposed on the substrate around the source (e.g. 410 in Figs 40-41; para 322,328)of the first vertical semiconductor structure, a second silicide layer (620 in Figs 40-41; para 322,328) disposed on the substrate around the source (e.g. 420 in Figs 40-41; para 322,328) of the second vertical semiconductor structure; and a first dielectric layer (para 334, insulation 910 formed on the silicide layer 610,620 in Figs 40-41; para 334) disposed on the first and second silicide layers and is in contact with the trench isolation (as shown in Figs 40-41).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 6-7,13-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Masuoka (2011/0115011) taken with Chuang (2014/0061775).
Masuoka ‘011 teaches (at Figs 40-41, paragraphs 321-335; Figs 1-2, para 257-263) a semiconductor device, as applied to claims 1-5,8-12,15-19 above and fully repeated herein; Re-claims 6 and 13, Masuoka teaches wherein the gate dielectric layer (220 in Figs 40-41, para 327; 310 in Fig 2, para 259) has a vertical portion on the channel (Figs 40-41); and Re-claims 7 and 14, Masuoka teaches wherein the gate electrode layer (220 in Figs 40-41, para 327; 310 in Fig 2, para 259) has a vertical portion on the vertical portion of the gate dielectric layer (220 in Figs 40-41, para 327; 310 in Fig 2, para 259) and a horizontal portion laterally extending from a bottom of the vertical portion (as shown in Figs 40-41).
Re-claims 6-7,13-14:  As described above, Masuoka ‘011 already teaches the gate dielectric layer having the vertical portion on the channel and the gate electrode layer having the vertical portion on the gate dielectric and the horizontal portion laterally extending from the bottom, but lacks having the gate electrode layer disposed on the gate dielectric layer having a horizontal portion laterally extending on the first dielectric layer from a bottom of the vertical portion.  
However, Chuang teaches (at Figs 1S,1F-1H; para 17-19,28) the semiconductor device comprising the gate electrode layer 306/308 disposed on the gate dielectric layer 304, wherein the gate dielectric layer 304 has a vertical portion on the channel and a horizontal portion laterally extending on the first dielectric layer from a bottom of the vertical portion (as shown in Figs 1S; Re-claims 6,13); and wherein the gate electrode layer 306/308 has a vertical portion on the vertical portion of the gate dielectric layer 304 (Figs 1S,1F-1H) and a horizontal portion laterally extending on the horizontal portion of the gate dielectric layer from a bottom of the vertical portion (as shown in Fig 1S,1H; Re-claims 7,14).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the gate electrode layer and the gate dielectric layer of Masuoka ‘011 by providing a L-shaped gate stack having the gate electrode layer disposed on the gate dielectric layer, as taught by Chuang. This is because of the desirability to provide a gate contact to the horizontal portion of the gate electrode layer, wherein the horizontal portion of the gate dielectric layer acts as a dielectric layer for enhance an electrical isolation, thereby improving the reliability of the semiconductor device. 
 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822